Weaver, J.
(dissenting).— In my judgment the decree of the trial court needs no other support than is found in section 5, art., 15, of the appellant’s by-laws, quoted in the, foregoing opinion by Sherwin, J. For clearness of statement I reproduce it here:
'Class D installment stock shall be payable 50 cents per share per month on the 1st day of each and every month, in advance, beginning with the date of the certificate, until such time as the total amounts of the installment paid and the earnings accredited to the shares of stock (less the sums 'credited to the expense account) amount to the par value of $100 per share, when interest and profits shall cease, and the holder shall be entitled to receive $100 per share for the same. Not to exceed 100 payments shall be required to be made upon this stock when payment shall cease, and no further assessment can be made against this stock.
The by-laws also provide that the maturity of the stock subscribed and pledged to secure a loan of like amount shall operate as a payment and cancellation of such loan. If said section 5 is not an undertaking to mature class D stock in one hundred payments, then I confess my utter inability to interpret it. The method of analyzing it pursued in the majority opinion is in my view erroneous. It separates the two sentences of which the section is composed, treating them as distinct and independent propositions; and, when thus viewed, it is concluded that to give the second sentence the meaning contended for by the appellee nullifies or destroys the clear meaning of the first sentence. In my view, we are required by the most' elementary rules of construction to read the entire section as a singfe proposition, each sentence thereof in the light of the other. The evident purpose of the section is to define, for the benefit of borrowers and stockholders, the limit of time when their stock will mature; in other words, when payments thereon by the holder shall cease and the stock shall be worth its full par value. Beading it in the manner suggested, and charitably assuming that, *431tbe language was intended to convey its apparent meaning and to conceal no pitfall for tbe unwary buyer, wliat interpretation would the person of average education, intelligence, and experience place upon this section ? If the appellee, on being solicited to make this investment, had asked the appellant, “ Ilow do I know that you will ever mature this stock, or that I shall not be compelled to go on indefinitely to the end of time paying monthly installments of premiums, dues, and interest ? ” and appellant had answered, as unquestionably it did, by pointing out this section, what could appellee have reasonably understood from it? Would he not naturally and rightfully have accepted that section as an assurance that in no event would lie be required to make more than one hundred payments; that this was the extreme limit, and if the sum of payments and accruing.'profits should amount to $100 per share before the time limit was reached, the period of maturity would be correspondingly shortened ? This thought is clearly implied, if not expressed in the words “ not to exceed 100 payments shall be required.” And it is to be remembered that this contract being prepared by the appellant is to be construed most strongly against it, and is to be given the'meaning which it knew, or had reason to believe, the appellee placed upon it. Field v. Easton B. & L. A., 117 Iowa, 196, 197.
I do not reach this interpretation of the contract as a matter of first impression merely, for I think I cannot be mistaken in saying that this court is already committed to it by the unanimous decision rendered in B. & L. Association v. Berlau; 125 Iowa 22. I am aware that this precedent is referred to in the majority opinion where it is sought to be distinguished, though I submit the distinction drawn is not a material one. Comparing the contracts under consideration in the two cases we find that in the Berlau Case, it was provided by a by-law that, “ whenever any share of stock has matured by payments made and profits credited to the full amount of one hundred dollars, the same is deemed to *432have matured.” This I contend does not differ in any material degree in meaning or legal effect from the corresponding provision in the contract now in suit, which says that the share shall be matured when “'the total amount of installments paid in and earnings credited to the amount of stock amount to the par value of $100 per share.” Proceeding, next, to the time limitation, we find in the Berlau Case the following: “ First. The monthly payments named upon the face of this certificate shall bo made for 84 full months. . . . • Third. When said 84 full monthly payments have been made to this association no further payment shall be required. Fourth. This certificate • shall be paid upon maturity as provided in section 5, art. 16, of the by-laws ”— which section is the same above quoted, stating when the stock shall be deemed matured. In the case at bar, the corresponding provision is: ’ “ Not to exceed 100 payments shall be required to be made upon this stock, when payments shall cease, and no further assessment can be made against this stock.” Now, if there is any shade of difference between these provisions, the one in the Berlau Case goes farther to sustain the conclusion contended for by the appellant than does the-one in this case; for it will be observed that the promise contained in the certificate in that case ivas to pay when the shares were matured “ as provided in section 5, art. 16, of the by-laws,” which section, standing alone, provided for maturity only when payments and earnings amounted to the full sum of one hundred dollars per share. Yet in that case we did not measure the rights of the shareholder by this definition of maturity, isolated from other provisions of the contract; but-, taking them altogether and endeavoring to arrive at the real meaning of the contract as it was made, we reached the conclusion that the agreement “ might well be construed to mean that in no event were more than the designated number of monthly payments to be made, and that, should the stock sooner mature, they were to cease upon the happening of that event.” And this is *433precisely wliat I claim to be the effect, of the contract now before us. The circumstance that in the Berlau Case the stock was called or designated “ 84-Payment Stock,” while in the present case it is called “Class D Stock,” is not, it seems to me, of such significance or importance as to call for any different construction of the language in the body of the contract. See, also, Vought v. B. & L. Ass’n, 172 N. Y. 508 (65 N. E. 496); B. & L. Ass’n v. Williamson, 189 U. S. 122 (23 Sup. Ct. 527, 47 L. Ed. 735).
. I ivish to suggest that to hold as do the majority that after one hundred monthly payments, nothing but payment of dues cease and the borrower must still go on paying premiums, and interest ad infinitum, is to insert into the con•tract a provision Avhich the parties themselves have not' made. In all essential respects the stipulations of the contracts in the tAvo eases are substantially identical, and were construed by us in the former case in harmony with the contention of the appellee herein. I am still content with the reasoning and result of the opinion there announced, and must object to this radical departure from it.
I think, also, that we are not justified in refusing to consider the amendment to the petition filed after the submission, but before the decision, of the case in the court below. It is not only the statutory right of a party, but one long and universally conceded in practice to amend his pleading, even after the submission of his case to conform to the evidence. Larkin v. McManus, 81 Iowa, 723; Danis v. Railroad Co., 83 Iowa, 744; Spink v. McCall, 52 Iowa, 432; Tiffany v. Henderson, 57 Iowa, 490; Crismon v. Deck, 84 Iowa, 344; Hunt v. Collins, 4 Iowa, 56; Blandon v. Glover, 67 Iowa, 615; Thomas v. Brooklyn, 58 Iowa, 438; Ellis v. Landley, 37 Iowa, 338. It was for that purpose, to conform the pleadings and issues to the evidence already in the record, that this amendment was offered. If there Avas no evidence to sustain it; the appellant was not. injured. If there Avas no evidence to sustain it, then the right to amend *434could nbt bave been denied without error. Blandon v. Glover, supra; Tiffany v. Henderson, supra.
The decree of the district court is well sustained by the evidence, and I think it should be affirmed.
Deemer, J.— I concur in this dissenting.